SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, á tres de Noviembre de mil novecientos dos, en el juicio de desahucio de dos fincas rústicas, seguido en la Corte de Arecibo por la sociedad mercantil que gira en dicha plaza bajo la razón social de Ledesma, Artau y C®, con Don Rodulfo Quiñones y Don Esteban Rivera, .agricultores, vecinos de Utuado, pendiente ante Nos, en virtud de recurso de casación por infracción de ley, interpuesto por los demandados, dirigidos y representados por el Letrado. Don Manuel Oscar Figueroa, no habiendo comparecido en este Tribunal Supremo la parte recurrida. — Resultando: Que Ledesma, Artau y C®, por medio de su Abogado Don Félix Santón i, acompañando primera copia de la escritura de venta con pacto de retro otorgado á favor de Ledesma, Artau y C® por Doña Francisca Rodríguez y Gutiérrez y Manuel Rivera, de varias fincas, en diez y nueve de Marzo de mil ochocientos noventa y ocho, con nota de haber sido inscrita en el Registro de la Propiedad y las diligencias que promovió sin éxito la sociedad demandante en el Juzgado Municipal de Utuado sobre requerimiento previo á los demandados para desalojar las fincas en el término de treinta días, presentó escrito de demanda de desahucio ante aquel Tribunal del Distrito contra Rodulfo Quiñones y Esteban Rivera, alegando como hecho, que los dichos Ledesma, Artau y O habían adquirido por la referida escritura pública, entre otras, dos fincas rústicas que describe *625en la siguiente forma: la primera situada en el barrio de Vi vi-Arriba, del término municipal de Utuado, compuesta de ochenta y una cuerdas, cincuenta y' cuatro céntimos de otra, equivalentes á treinta y dos hectáreas, tres áíeas, veinte y siete centiáreas de terreno quebrado en pastos y malezas, con plantaciones de café y plátanos, contiene casas y colinda por el norte con terrenos de Manuel Rivera y Francisco Vázquez, y el camino vecina] de Jauca; al sud, con los de la sucesión de Don Cayetano Cuadra y Don José Gordils;' al saliente con los de Don Benito Ruiz y Don Mateo Oquendo; y al poniente con las del citado Ruiz y el río Viví; y la otra radicada en el mismo barrio y término que la anterior, se compone de sesenta cuerdas, equivalentes á veinte y tres hectáreas, cincuenta y ocho áreas y veinte y cuatro cen-tiáreas de terrenos en pastos y malezas, con plantaciones de café y plátanos, encierra casas rústicas y confina al norte con tierras de Don Angel Bustamante; al sud con las de Don José Orta; al saliente con las de Manuel Rivera, y al poniente con las de Felipe Casalduc; que Rodulfo Quiño-nes tiene en precario y sin pagar merced alguna la finca de ochenta cuerdas y Esteban Rivera en el mismo concepto la de sesenta cuerdas, y que ambos han sido requeridos para que desalojasen y las dejasen á disposición de Ledesma, Artau y O con todas sus dependencias, dentro de un mes, sin resultado alguno, y como fundamento de derecho expuso el texto del artículo 348 del Código Civil; que el desahucio procede contra cualquiera persona que disfrute ó tenga en precario una finca, sea rústica ó urbana, sin pagar merced, siempre que fuere requerida con un mes de anticipación para que desocupara, y la doctrina de las sentencias de la Corte Suprema de España, de diez y nueve de Marzo de mil ochocientos ochenta y cuatro, treinta de Junio de mil ochocientos ochenta y siete y veinte de Junio del. mismo año, solicitando en la súplica se declarara, previa celebración del juicio verbal correspondiente, haber lugar al desahucio, condenando en las costas á los demandados. — Resultando: *626Que admitida la demanda, se celebró el juicio yerbal, y en este acto el Abogado Don Manuel Oscar Figuéroa se opuso á la demanda, y concedido el traslado, formuló su contestación alegando que los demandados no poseen las fincas en pre-cario, sino en concepto de maridos de dos hijas de Manuel Rivera, vendedor, habidas en su primer matrimonio con Doña Florentina Ramos, y que estos bienes fueron adqui-ridos por Rivera con el producto de los bienes de la sociedad conyugal y que no ha vencido el término dentro del que pueden utilizar el derecho de retrotraer las fincas vendidas, alegando como fundamentos de derecho los artículos 1,254 al 1,258, 438, 440, 442 y en la base 11 del Código Civil y varias sentencias del Tribunal Supremo, terminando por solicitar que se declare sin lugar la demanda, con las costas á los demandantes. — Resultando : Que como prueba exigió la parte actora confesión á los demandados, que declararon en el acto del juicio oral que poseen una finca de los demandantes sin pagar precio porque en ellas tienen dere-cho sus respectivas esposas y la parte demandada utilizó la misma, absolviendo preguntas Don Eduardo Artau, gestor de Ledesma, Artau y C-, se unieron á autos varios documentos. —Resultando : Que el Tribunal del Distrito dictó en veinte y uno de Enero último sentencia por la cual se declara con lugar el desahucio intentado por la sociedad Ledesma, Artau y Ca contra Don Rodulfo Quiñones y Don Esteban Rivera k quienes en consecuencia se condena á desalojar en él término de veinte días las fincas que ocupan, apercibidos de ser lanzados si no lo hacen en dicho término con imposición de todas las costas. — Resultando : Que contra dicha senten-cia estableció recurso de casación por infracción de ley y por error en la apreciación de las pruebas, el Abogado Don Manuel O. Figueroa en representación de los .demandados, fundándolo en los números 1, 2, 3 y 7 del artículo 1,690 de la Ley de Enjuiciamiento Civil, y citando las infracciones textualmente como siguen: — 1? La infracción del artículo 1,261 del Código Civil, por su no aplicación, por cuanto *627para que exista el precario es indispensable que haya sido probado el ruego ó súplica, con el fin de que concurran los tres requisitos de consentimiento, objeto y causa, esenciales para la validez de los contratos. — 2? La infracción de los artículos 657 y 440 del Código Civil, por su no aplicación, por cuanto estando mis representados en posesión de las fincas rústicas descritas en la demanda del adverso, á título de herederos de Doña Florentina Ramos, por haberlas sucedido desde el momento de su muerte en sus derechos y obligacio-nes, es evidente que no era precario el contrato en virtud del cual están en legítima y muy justa posesión civil y sí el carácter que tienen de herederos de los bienes relictos al óbito de su señora madre la finada Doña Florentina Ramos. —3? La infracción del artículo 1,257 del Código Civil, por su no aplicación, por cuanto habiendo sido celebrado el con-trato que es base y fundamento de la disentida acción de desahucio, entre Don Manuel Rivera (a) Gallego y la expre-sada mercantil, jamás ni nunca debieron ser demandados en desahucio mis representados, Don Rodulfo Quiñones y Don Esteban Rivera, como maridos de las legítimas hijas de Doña Florentina Ramos, que no han tomado arte ni parte en el otorgamiento del referido contrato.' — 4? La infracción de los artículos 1,218, 1,232 y 1,248 del Código Civil, por su no aplicación, por cuanto haciendo prueba plena los docu-mentos públicos, la confesión en juicio y las declaraciones de los testigos, existe un error de hecho, pues que de los docu-mentos que en autos constan, así como también de la prueba confesoria y testifical practicada en la vista pública de este pleito, resulta, y dicho sea con el debido respeto, una equivo-cación evidente del Juzgador, habida consideración á que probada consta la posesión civil y al mismo tiempo legítima que mis representados tienen en las fincas objeto del presente litigio. — Esto por lo que respecta al error de hecho. Ahora bien: en cuanto á lo que al error de derecho se refiere, se ha hecho caso omiso de las pruebas de documentos públi-cos, confesión en juicio y declaraciones de testigos aportadas *628á esta cuestión litigiosa; pruebas que acreditan el carácter de herederos que tienen mis representados y, por consiguiente, de justos poseedores en ese concepto, de los expresados inmuebles; considerando, por las razones expuestas, infrin-gidos de hecho y de derecho, los precitados artículos del mencionado Código Civil. — 5° La infracción del artículo 1,563 de la Ley de Enjuiciamiento Civil, caso 3? y de las sentencias del Tribunal Supremo Español, respecto del desa-hucio por precario, de veinte de Junio de mil ochocientos ochenta y siete y veinte y uno de Abril de mil ochocientos ochenta y cuatro, por su no aplicación, que hacen referencia á los casos en que el precario haya sido probado; pues el hecho solo del aviso con un mes de anticipación, ni es el contrato de precario ni muchísimo menos su prueba; sino el medio para dar por terminado el precario cuando existe; siendo imprescindible, por lo tanto, que de contrario se pruebe que existió el repetido precario, tal como existe reco-nocido por la Ley R del Digesto “ De precario,” que defi-niendo á éste, dice: Que es una concesión ó merced que se hace á uno en virtud de sus ruegos para usar 'de alguna cosa mientras se lo permita el concedente”; y no' constando en autos, lo acabado de expresar, es evidente la falta de acción, en este caso, para desahuciar á mis representados, que poseen, no á título de precario y sí de herederos y sucesores de su legítima señora madre la repetida Doña Florentina Ramos, según lo tienen probado confesoria, documental y testifical-mente en autos. — Resultando: Que admitido por el Tribunal Supremo del Distrito el recurso interpuesto se personó ante este Tribunal Supremo aquel abogado á nombre de los recurrentes, celebrándose la vista sin que concurriera ninguna de las partes. — Visto: Siendo Ponente el Juez Asociado Don Louis Sulzbacher. — Considerando: Que el juicio de desahucio no es el adecuado para hacer declaraciones de derecho más ó menos controvertibles, debiendo limitarse en él los Tribunales á examinar y resolver la procedencia de la acción ejercitada en relación con la persona que es objeto *629de desahucio. — Considerando: Que habiendo adquirido Ledesma, Artau y C* las fincas objeto de desahucio por título de compra, y por escritura pública, que ha sido inscrita en el Registro de Propiedad, tiene el dominio y la posesión civil y real de las mismas, mientras que la inscripción no se cancele. — Considerando: Que en su consecuencia y no habiendo acreditado los demandados Quiñones y Rivera tener título alguno para poseer y disfrutar las fincas ni pagar merced, no pueden tener otro carácter legal que el de tene-dores precarios de ellas. — Considerando: Que cualquier derecho hereditario que los demandados pudieran alegar, ó sobre la eficacia del título, sería cuestión propia de otro juicio, que no puede oponerse en este desahucio. — Considerando: Que por estas razones no son procedentes los motivos de casación que se alegan por los recurrentes ni, por tanto, ha infringido el Tribunal sentenciador las disposiciones que se citan. — Fallamos: Que debemos declarar y declaramos sin lugar el recurso con las costas á los recurrentes; y, con certi-ficación de esta sentencia, devuélvase lo actuado al Tribunal sentenciador para lo que proceda. — Así por esta nuestra sen-tencia lo pronunciamos, mandamos y firmamos.
José B. Quiñones. — JoséC. Hernández. — José M? Figueras. —Louis Sulzbacher. — J. H. MacLeary.
Publicación. — Leída y publicada fué la anterior sentencia por el Sr. Juez Asociado del Tribunal Supremo Don Louis Sulzbacher, celebrando audiencia pública dicho Tribunal en el día de hoy, de que como Secretario certifico, en Puerto Rico, á tres de Noviembre de mil novencientos dos. — Antonio Castro, Secretario.